Citation Nr: 0712094	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for a major depressive 
disorder.   
 
3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
denied service connection for PTSD, a major depressive 
disorder, and for migraine headaches.  The veteran provided 
testimony at a personal hearing at the RO in July 2003.  

In a June 2005 decision, the Board denied the veteran's 
claims.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the parties (the veteran and the 
VA Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A November 2006 
Court order granted the motion.  

The Board notes that subsequent to the June 2005 Board 
decision, the veteran filed a substantive appeal as to issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD; whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a major depressive disorder; 
whether new and material evidence has been submitted to 
reopen a claim for service connection for fibromyalgia; and 
entitlement to service connection for carpal tunnel syndrome.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006).  The Board notes, however, that the issues as 
to whether new and material evidence has been submitted to 
reopen claims for PTSD and for a major depressive disorder 
stem from the same issues vacated and remanded by the Court 
pursuant to the November 2006 joint motion and Court order 
(noted above), and are consequently already back before the 
Board on a de novo basis.  Further, the issues of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for fibromyalgia and of entitlement to 
service connection for carpal tunnel syndrome have not yet 
been certified to the Board.  As such, those issues are not 
properly before the Board at this time and will be the 
subject of a later decision, if necessary.  

The Board notes that a July 2006 RO decision denied 
entitlement to a total disability rating based on 
unemployability (TDIU rating).  The veteran filed a notice of 
disagreement in October 2006 as to that issue.  A statement 
of the case was issued in November 2006.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to that issue.  Thus, the Board does not have jurisdiction 
over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

In her July 2001 original claim, the veteran reported that 
she received treatment during service at the Beaufort Naval 
Hospital in South Carolina in 1979 for her claimed major 
depressive disorder and migraine headaches.  Additionally, in 
a September 2003 statement as well as at the July 2003 RO 
hearing, the veteran referred to psychiatric treatment at 
that facility.  

The RO requested records from the Beaufort Naval Hospital in 
South Carolina from the National Personnel Records Center 
(NPRC) for the period from September 1997 to November 1997.  
A response was received in November 2003 that indicated that 
searches for records from that facility were conducted, but 
no records were located.  However, as noted above, the 
veteran actually indicated that she received treatment at 
that facility during service in 1979 and not in 1997.  The 
November 2006 joint motion (noted above) specifically noted 
that the RO requested records for the wrong time period and 
that an attempt should be made to obtain those records.  

Additionally, as to the veteran's claim for service 
connection for migraine headaches, the Board notes that her 
service medical records show treatment for headaches on two 
occasions during service.  A March 1978 eye examination 
report noted that the veteran complained of headaches and 
that her eyes hurt.  The assessment was myopic astigmatism.  
A July 1979 treatment entry noted that the veteran stated 
that she often had headaches for eight days that would come 
and go.  She reported that she was just finishing her menses 
and that she often had headaches in the first week of her 
menstrual cycle.  The assessment was tension headaches.  

Post-service clinical evidence shows treatment for headaches, 
including migraine headaches.  

The Board notes that the veteran has not been afforded a VA 
examination, with an etiological opinion after a review of 
the entire claims folder, as to her claim for service 
connection for migraine headaches.  Thus, on remand, an 
examination should be scheduled.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

On remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the issue is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records (including 
copies) pertaining to the veteran at the 
Beaufort Naval Hospital in South Carolina 
during 1979.  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  If the records are 
not obtainable the RO should render a 
specific finding that further efforts to 
obtain such records would be futile.

2.  Ask the veteran to identify all 
medical providers who have treated her 
for psychiatric problems, including PTSD, 
and for headache since June 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since June 2006 should be 
obtained.  

3.  After the above development has been 
completed to the extent possible, schedule 
the veteran for a VA examination to 
determine the nature and etiology of her 
migraine headaches.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of 
historical records, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater possibility) that any 
current headache disorder is etiologically 
related to the veteran's period of 
service.  If an opinion cannot be provided 
without resorting to mere speculation, it 
should be so stated.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any chronic psychiatric 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
possibility) that any current psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

5.  Thereafter, review the claims for 
entitlement to service connection for 
PTSD, a major depressive disorder, and for 
migraine headaches.  If the claims remain 
denied, issue a supplemental statement of 
the case to the veteran and her 
representative, and give them an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



